OPINION DENYING A REHEARING.
(Filed Feb. 19, 1923.)
*598The opinion of the court was delivered by
Dawson, J.:
In a petition for a rehearing in this case we are ad-
vised that in the trial below, after nearly three days were consumed in threshing out the matter thoroughly from-all angles, the trial court found1 “the paramount issue to be the best interests of the child.” As to that, it is sufficient to observe that since the adoptive parent and legal custodian, Albert C. Whittaker of the state of Connecticut, was not an unfit person to have its custody, the matter of the “best interests” of the child was vested in Whittaker’s own discretion and parental solicitude, and the district court of Sedg-wick county, Kan., had no concern therewith except to see to it that he and his adopted child were speedily restored to each other’s society and permitted to depart for their Connecticut home without annoyance or delay. (Swarens v. Swarens, 78 Kan. 682, 684, 97 Pac. 968; Crews v. Sheldon, 106 Kan. 438, and citations, 186 Pac. 498; Denton v. James, 107 Kan. 729, 735, 193 Pac. 307.)
In support of the petition for a rehearing a number of affidavits are filed for the purpose of supplementing the record. These have been examined but they neither can nor do affect the result. (Mason v. Harlow, 92 Kan. 1042, 142 Pac. 243.) The abstract and counter-abstract sufficiently disclosed the pleadings, the record and evidence pertaining to the proceedings in the probate court of Connecticut upon which the adoption was. founded,' the statutes of Connecticut relating to adoption, and the controlling finding of the Sedgwick county district court which reads:
“Mr. and Mrs. Whittaker, who took this child when it was a mere infant and nurtured it through babyhood, have a strong claim to the custody of the child. From their standpoint and from the standpoint of what they have done in the past, together with the fact that the rights of the mother were surrendered to them in the adoption proceedings, they are perhaps the most deserving claimants for the custody of the child. They are entitled to and received the highest commendation for their unselfish and loving care of this helpless infant.”
We note among the affidavits filed to support this motion for a rehearing are two given by the trial judge, one on behalf of the defendants reciting that the court offered to continue the trial to give counsel for the petitioner an opportunity to procure a copy of the statutes of Connecticut; and the other given in behalf of the petitioner reciting that counsel for the petitioner never waived the rights of the petitioner and that he pressed upon the trial court’s *599attention the full faith and credit clause of the federal constitution and presented an extensive brief thereon. In this connection we will have to repeat an observation heretofore made by this court:
“Whatever a judge may with propriety do should be done in the course of the trial and chronicled as a part of it, and not by supplementing the record by his personal affidavit.” (Emery v. Bennett, 97 Kan. 490, 494, 155 Pac. 1075.)
The petition for a rehearing discloses nothing which this court overlooked in its consideration of this appeal, nor has it shaken our conviction of the justice of our disposition of it, and a rehearing is therefore denied.